United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1023
                                   ___________

Ricky Stanton,                        *
                                      *
                  Appellant,          *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Missouri.
Larry G. Massanari, Acting            *
Commissioner of Social Security,      *      [UNPUBLISHED]
                                      *
                  Appellee.           *
                                 ___________

                             Submitted: August 6, 2001

                                 Filed: August 14, 2001
                                  ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Ricky Stanton has a high school education and a work history as a dishwasher
and farm laborer. He last worked in 1997. Stanton was involuntarily admitted to a
mental health center that year, and was treated for depression. Stanton applied for
social security benefits based on his back pain, ulcers, and mental illness. An
administrative law judge (ALJ) found Stanton suffered from back problems, an
affective disorder, and borderline intellectual functioning, but concluded Stanton’s
testimony about his impairments and his ability work was not completely credible.
Although the ALJ believed Stanton could not return to his past relevant work, the ALJ
held Stanton retained the ability to perform sedentary work. Based on the medical
evidence as posed in a hypothetical question, a vocational expert testified there were
jobs Stanton could perform. The ALJ denied benefits, and the Appeals Council and
district court* affirmed. On appeal, Stanton asserts the ALJ failed properly to consider
his mental impairments. Having carefully reviewed the record, we conclude substantial
evidence on the record as a whole supports the ALJ’s factual findings, and the ALJ’s
decision is not based on legal error. See Gwathney v. Chater, 104 F.3d 1043, 1045
(8th Cir. 1997). The ALJ properly evaluated and discounted Stanton’s subjective
complaints under Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), and
properly considered and discredited the opinion of Stanton’s treating psychiatrist based
on inconsistencies between the opinion, the psychiatrist’s records, and Stanton’s own
statements. The ALJ also presented the vocational expert with a proper hypothetical
question, so the expert’s response that there were sedentary jobs Stanton could perform
supports the ALJ’s decision that Stanton was not disabled. We thus affirm the district
court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                          -2-